Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2022 was filed after the mailing date of the Non-Final Rejection on 11/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 2/23/2022, overcome the following:
Objections of claims 1, 7-10, 12-13, 16-17, 20-21, and 23.
35 U.S.C. 112(b) rejection of claims 8-9, 21 and 23.
35 U.S.C. 112(d) rejection of claim 11.
35 U.S.C. 102 rejection of claims 1-3, 7-8, 10, 12, and 14.
35 U.S.C. rejection of claim 6.
All outstanding objections/rejections have been corrected with the examiner’s amendment below. Claims 1-3, 6-13, 16-21, 23, and 25-26 are allowed as a result.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:
Line 3, “of of” has been changed to --of--.
Line 4, “and the second end portion” has been changed to --and a second end portion--.
Line 14, “brace arm, having” has been changed to --brace arm having--.

Claim 16:
Line 2, “second bar end” has been changed to --second bar ends--.
Line 4, “and the second end portion” has been changed to --and a second end portion--.
Line 8, “plates, resting” has been changed to --plates resting--.
Line 9, “second bar end portions” has been changed to --second end portions--.
Line 12, “attachment means” has been changed to --an attachment means--.
Line 14, “cantilever grip arm” has been changed to --a cantilever grip arm--.
Line 19, “brace arm, having” has been changed to --a brace arm having--
Line 26, “second bar end portions” has been changed to --second end portions--.

Claim 21:
Line 11, “brace arm, having” has been changed to --brace arm having--.
Line 26, “grips; and” has been changed to --grips;--.

Claim 25:
Line 1, “wherein” has been deleted.

Allowable Subject Matter
s 1-3, 6-13, 16-21, 23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, applicant amended the claim to incorporate the allowable subject matter of previous claims 14-15. 
Regarding independent claim 16, applicant amended the claim, which was indicated previously as containing allowable subject matter, to be rewritten to include all the limitations of the base claim and any intervening claims. 
Regarding independent claim 21, applicant amended the claim, which was indicated previously as containing allowable subject matter, to be rewritten to include all the limitations of the base claim and any intervening claims. 
After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closest prior art of record (U.S. 2018/0296870 to Gangemi et al.) to arrive at the claimed invention(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784